 



EXHIBIT 10.16
AMENDMENT
TO
SEPARATION AGREEMENT
This Amendment to Separation Agreement (the “Amendment”) is entered into by and
between StarTek, Inc., a Delaware corporation (the “Company”) and Steven D.
Butler, a resident of Colorado (“Executive”). This Amendment is the first
amendment to that certain Separation Agreement (the “Agreement”) entered into
effective as of January 17, 2007 by and between the Company and Executive. This
Amendment shall be effective upon its being signed by each party.
At the time the parties prepared and executed the Agreement, the U.S. Internal
Revenue Service (the “IRS”) had proposed but not yet finalized certain rules
regarding deferred compensation (the “409A Rules”). Since that time, IRS
finalized the 409A Rules and published related transition provisions, among
which is the ability of the parties to characterize extant deferred compensation
in accordance with provisions of the finalized 409A Rules and to make new
elections as to the time and form of payment of deferred compensation subject to
the 409A Rules.
The purpose of this Amendment is to do so with respect to certain compensation
provided under the Agreement.
Amendment
1. A new paragraph (d) is hereby added to the end of Section 4 “Payments upon
Termination of Employment” to read as follows:
(d) Code Section 409A Compliance. Severance Benefits pursuant to Section 4(a)(i)
above (the “Severance Benefits”), to the extent of payments made from the
termination date through March 15 of the calendar year following such
termination, are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable pursuant to
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations; to the extent such payments are made following said
March 15, they are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary
termination from service and payable pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by said provision,
with any excess amount being regarded as subject to the distribution
requirements of Section 409A(a)(2)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”), including, without limitation, the requirement of Section
409A(a)(2)(B)(i) of the Code that payment to Employee be delayed until 6 months
after Employee’s separation from service if Employee is a “specified employee”
within the meaning of the aforesaid section of the Code at the time of such
separation from service. In accordance with that intent, and in compliance with
the transition provisions in the finalized 409A Rules, the parties hereby agree
that payment of Severance Benefits shall be made in accordance with the schedule
provided in Section 4(a)(i) above; provided, however, that all payments that
would otherwise be made pursuant to that schedule on and after January 17, 2008
shall instead be made to Executive in a single lump sum on January 17, 2008.

 

 



--------------------------------------------------------------------------------



 



2. Except as otherwise modified by the foregoing amendment, the Agreement
continues in full force and effect according to its terms and conditions as
existing just prior to this Amendment becoming effective.
IN WITNESS WHEREOF, Executive and the Company have executed this Amendment as of
the date this Amendment has been signed by each party.

            StarTek, Inc.    
 
       
By:
  /s/ Albert C. Yates   /s/ Steven D. Butler
 
       
 
  Albert C. Yates   Steven D. Butler
 
  Chairman of the Compensation    
 
  Committee of the Board of Directors   Date: 12/4/07
 
       
 
  Date: 12/13/07    

 

 